Citation Nr: 1537208	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-00 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a chronic right foot strain with metatarsalgia.

2.  Entitlement to an initial rating in excess of 10 percent for a chronic left foot strain with metatarsalgia.

3.  Entitlement to a temporary total rating for convalescence following right ankle surgery, pursuant to 38 C.F.R. § 4.30.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a low back strain.

5.  Entitlement to service connection for a right ankle disorder as secondary to service connected chronic right foot strain with metatarsalgia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.  The Veteran died in August 2011 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, granted service connection for chronic right and left foot strains with metatarsalgia and assigned an initial 10 percent rating for each foot, effective September 22, 2008.  This rating decision also denied the Veteran's petition to reopen a claim for service connection for a low back strain.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

This appeal also  arose form a November 2009 rating decision in which the RO, inter alia, denied service connection for a right ankle disability secondary to a service connected right foot condition as well as a claim for a temporary total rating due to right ankle surgery, pursuant to 38 C.F.R. § 4.30.  In January 2010, the Veteran filed a NOD.  A SOC was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

As the Veteran disagreed with the initial ratings assigned following the award of service connection for chronic right and left foot strain with metatarsalgia, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As noted, the Veteran died during the course of the appeal, in August 2011.  In July 2012, the appellant submitted a Request for Substitution of Claimant Upon Death of Claimant (VA Form 21-0847) to the agency of original jurisdiction (AOJ).  The AOJ determined that the appellant was a proper substituted claimant in February 2015.  Accordingly, as the appellant has been substituted as the claimant in this case, the Veteran's appeals are continued.   See 38 U.S.C.A. § 5121A (West 2014). 

In June 2015, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal has been  processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the instant claims.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the VBMS paperless file or are irrelevant to the issues on appeal.  

For reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted. 

With regard to the Veteran's claim for service connection for a right ankle disorder, he had alleged that this disability was caused or aggravated by his service connected chronic right foot strain with metatarsalgia.  Specifically, in an August 2009 statement, he alleged that his ankle "rolled" in June 2009 and resulted in a fracture.  An October 2009 VA examiner opined that the Veteran's service connected right foot metatarsalgia and foot strain were not as likely as not the direct cause of the right ankle fracture and generally related the Veteran's ankle instability to his morbid obesity.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Further, the physician did not address the Veteran's contentions that his service-connected chronic right foot strain with metatarsalgia aggravated his claimed right ankle disorder.

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for a right ankle disorder.  See 38 U.S.C.A.  § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

As regards the claim for a temporary total rating, the Board notes that favorable action on the claim for service connection for a right ankle disorder would likely result in the award of benefits for this claim.  See 38 C.F.R. § 4.16(a) (2015).   Thus, under the circumstances of this case, the Board finds that the issue of a temporary total rating due to convalescence following right ankle surgery is, effectively, inextricably intertwined with the issue of entitlement to service connection for a right ankle disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for a temporary total rating due to convalescence following right ankle surgery would be premature, at this juncture, this matter is being remanded, as well. 

The Board also notes that, pertinent to the claim for service connection, as well as the claims for higher ratings, and the request to reopen, there appears to be outstanding, potentially relevant records.  Therefore, prior  to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the claims file  all outstanding, pertinent record.

As for VA records, the claims file reflects a September 2009 statement from the Veteran in which he requested that the AOJ obtain his treatment records from the VA Medical Center (VAMC) in Seattle, Washington.  Such records are not contained in the claims file and there is otherwise no indication that any attempts to obtain these identified treatment records were undertaken.    Further, the current record also reflects treatment records from the Roseburg VAMC dated through March 2009; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Seattle and/or Roseburg VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran, to include those from the Roseburg VAMC dated after March 2009,following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

Further, a September 2006 Report of Contact reveals that the Veteran had been in receipt of Social Security Administration (SSA) benefits, specifically Supplemental Security Income (SSI) since January 2004.  The specific basis of this award is not clear from the record.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with respect to requesting records from Federal facilities.


Further, the AOJ should  give the appellant another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment of the Veteran) , explaining that she has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the higher rating claims should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Seattle and/or Roseburg VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include all such records from the Roseburg VAMC dated since  March 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request that the Social Security Administration furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the appellant and her representative a letter requesting that she provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, request that the appellant furnish, or furnish authorization to obtain, all outstanding, pertinent private (non-VA) medical records.. 


Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the October 2009 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable,  document that fact in the claims file, and arrange for another appropriate physician to provide an etiology opinion based on claims file review.

The contents of the entire, electronic claims file ), to include a complete copy of the REMAND, must be made available to the designated physician,  and the addendum opinion should include discussion of the Veteran's documented history and lay assertions.

With regard to the right ankle, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability  was (a) caused or (b)  aggravated (worsened beyond the natural progression) by the Veteran's service-connected chronic right foot strain with metatarsalgia.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to symptoms of ankle instability and foot numbness.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal, to include the claim for a temporary total rating due to convalescence following right ankle surgery, in light of all pertinent evidence and legal authority (to include, with respect to the higher rating claims, consideration of whether staged rating for either disability, , pursuant to Fenderson, is warranted).

7.  If any  benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them  the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

